Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-2, 4-10, and 12-20 are pending. Claims 1, 9, and 17 are the independent claims. Claims 1, 9, and 17 have been amended. Claims 3 and 11 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/12/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 09/12/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 3 and 11 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-2, 4-10, and 12-20 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec et al. (US 2018/0338229 A1) in view of DeLuca (US 2013/0012123 A1) and Rink et al. (US 2017/0334350 A1).
Regarding claim 1, while Nemec discloses a navigation system of an autonomous vehicle, the navigation system comprising: one or more processors (Nemec ¶4-8, 27-32); a non-transitory memory communicatively coupled to the one or more processors (Nemec ¶27-32); and machine readable instructions stored in the non-transitory memory that cause the navigation system to perform at least the following when executed by the one or more processors: interact with a smart mobile device of a user to locate the user for pick up at a pickup position by the autonomous vehicle, wherein the pickup position is the current location of the user (Nemec ¶4, 6, 41, 44-47, 55-56, 62, 88. After further discussion, it is the Office’s stance that the term “current location” has a broadest reasonable interpretation that includes the location used for pickup in Nemec. The vehicle of Nemec stopping before reaching the user, but within a predetermined distance of the user reads on the pickup location being the current location of the user. No vehicle will ever be at the exact location of the user to pick them up, i.e. on top of them. Vehicles picking up a user almost always means stopping within a certain distance of the user.); locate the user for pick up at the pickup position by the autonomous vehicle based on the interaction (Nemec ¶4, 6, 55-56, 59-60, 82, 88); navigate to and pick up the user at the pickup position via the autonomous vehicle (Nemec ¶4-7, 22-23, 33, 55-56, 59-60, 73-74, 76, 81-82); detect when the user is in the autonomous vehicle in a collected position (Nemec ¶4, 6, 22, 73, 75-76, 80-81, 85); and operate the autonomous vehicle when the user is detected to be in the autonomous vehicle in the collected position (Nemec ¶4, 6, 22, 33-34, 73, 80, 85, 88);
Nemec does not explicitly state wherein the steps and functions are performed with the use of an ultra-wideband (UWB) sensor.
However, DeLuca teaches using an UWB sensor to interact with a smart mobile device to determine the location of the smart mobile device or the user and to determine whether a user is in the vehicle (DeLuca¶12, 16, 18-19, 22, 33, 37, 42, 74-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle pickup and navigation, as described by Nemec, to use an UWB sensor to interact with and locate a user and their smart mobile device, as taught by DeLuca, because it is well known in the art that UWB sensors can be used to accurately locate a person or object at low cost and high accuracy (R. S. Kshetrimayum, "An introduction to UWB communication systems," in IEEE Potentials, vol. 28, no. 2, pp. 13, March-April 2009, doi: 10.1109/MPOT.2009.931847.)
While Nemec discloses locating the user for pick up at the pickup position by the autonomous vehicle based on the interaction (Nemec ¶4, 6, 55-56, 59-60, 82, 88), Nemec does not explicitly state wherein the current location of the user comprises a first or a second side of a roadway surface of a roadway, wherein the second side is opposite the first side relative to the roadway and wherein the locating by the autonomous vehicle is based on a UWB sensor interaction to determine a distance to and direction toward the user.
	However, Rink teaches wherein the current location of the user comprises a first or a second side of a roadway surface of a roadway, wherein the second side is opposite the first side relative to the roadway and wherein the locating by the autonomous vehicle is based on a UWB sensor interaction to determine a distance to and direction toward the user (Rink ¶8, 10-11, 13, 52-53, 56, 83-92). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle pickup and navigation, as described by Nemec, to differentiate the position of a user between two opposite sides of a roadway and use a UWB sensor interaction to determine a distance to and direction toward the user, as taught by Rink, because it creates a more robust system that provides a result with less uncertainty or ambiguity (Rink ¶10, 53) and because it is well known in the art that UWB sensors can be used to accurately locate a person or object at low cost and high accuracy (R. S. Kshetrimayum, "An introduction to UWB communication systems," in IEEE Potentials, vol. 28, no. 2, pp. 13, March-April 2009, doi: 10.1109/MPOT.2009.931847.)
Regarding claim 2, Nemec discloses further comprising machine readable instructions that cause the navigation system to perform at least the following when executed by the one or more processors: receive a request by the smart mobile device of the user for pick up at the pickup position (Nemec ¶4, 6, 44-47, 54-56); receive a destination from the smart mobile device of the user with the request (Nemec ¶55-56); and navigate the autonomous vehicle to the destination when the user is detected in the collected position (Nemec ¶4, 6, 22, 33-34, 73, 80, 85, 88).
With respect to claims 9-10: all limitations have been examined with respect to the system in claims 1-2. The system taught/disclosed in claims 1-2 can clearly perform the method of claims 9-10. Therefore claims 9-10 are rejected under the same rationale.
With respect to claims 17-18: all limitations have been examined with respect to the system in claims 1-2. The system taught/disclosed in claims 1-2 can clearly perform the method performed by the instructions stored in the non-transitory memory of the autonomous vehicle of claims 17-18. Therefore claims 17-18 are rejected under the same rationale.
Claims 1, 4-7, 9, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2013/0012123 A1) in view of Nemec et al. (US 2018/0338229 A1) and Rink et al. (US 2017/0334350 A1).
Regarding claim 1, while DeLuca discloses a system of a vehicle, the navigation system comprising: one or more processors (DeLuca ¶30-31, 40, 42); a non-transitory memory communicatively coupled to the one or more processors (DeLuca ¶30-31, 41); and machine readable instructions stored in the non-transitory memory that cause the navigation system to perform at least the following when executed by the one or more processors: interact, via an ultra-wideband (UWB) sensor of the vehicle, with a smart mobile device of a user to locate the user at the current location of the user (DeLuca ¶12, 18-19, 22, 33, 37, 42, 74-75); locate the user based on the UWB sensor interaction (DeLuca ¶12, 18-19, 22, 33, 37, 42, 74-75); detect, via the UWB sensor, when the user is in the vehicle in a collected position (DeLuca ¶12, 16, 18-19, 22, 33, 37, 42, 74-75); and operate the vehicle when the user is detected via the UWB sensor to be in the autonomous vehicle in the collected position (DeLuca ¶12, 14, 20, 23-24, 40, 68-72);
DeLuca does not explicitly state the vehicle system involving the operation of an autonomous vehicle to locate a pickup position; locate the user for pickup at the pickup position, wherein the pickup position is the current location of the user; and navigate to and pick up the user.
However, Nemec teaches a system involving the operation of an autonomous vehicle to locate a pickup position; locate the user for pickup at the pickup position, wherein the pickup position is the current location of the user; and navigate to and pick up the user (Nemec ¶4-8, 22-23, 27-34, 41, 44-47, 55-56, 59-60, 62, 73-76, 80-82, 85, 88. See discussion in the alternate rejection above concerning “wherein the pickup position is the current location of the user”.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart mobile device of the user for use in vehicle applications, as described by DeLuca, to be used for the operation of an autonomous vehicle pickup process, as taught by Nemec, because it creates a more robust system that expands the capabilities of the vehicle. By modifying the vehicle to be autonomous and perform pick up and navigation, it provides for a more convenient driving experience for the user, increasing productivity by allowing the user to perform other tasks while driving, and prevent accidents due to human failures (https://web.archive.org/web/20200213052951/https://en.wikipedia.org/wiki/Self-driving_car#Impact).
While DeLuca discloses locating the user based on the UWB sensor interaction (DeLuca ¶12, 18-19, 22, 33, 37, 42, 74-75), DeLuca does not explicitly state wherein the current position of the user comprises a first or a second side of a roadway surface of a roadway, wherein the second side is opposite the first side relative to the roadway; wherein locating the user based on the UWB sensor interaction determines a distance to and direction toward the user.
However, Rink teaches wherein the current location of the user comprises a first or a second side of a roadway surface of a roadway, wherein the second side is opposite the first side relative to the roadway and wherein the locating by the autonomous vehicle is based on a UWB sensor interaction to determine a distance to and direction toward the user (Rink ¶8, 10-11, 13, 52-53, 56, 83-92). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle pickup and navigation, as described by Nemec, to differentiate the position of a user between two opposite sides of a roadway and use a UWB sensor interaction to determine a distance to and direction toward the user, as taught by Rink, because it creates a more robust system that provides a result with less uncertainty or ambiguity (Rink ¶10, 53) and because it is well known in the art that UWB sensors can be used to accurately locate a person or object at low cost and high accuracy (R. S. Kshetrimayum, "An introduction to UWB communication systems," in IEEE Potentials, vol. 28, no. 2, pp. 13, March-April 2009, doi: 10.1109/MPOT.2009.931847.)
Regarding claim 4, while DeLuca discloses wherein the machine readable instructions further cause the navigation system to perform at least the following when executed by the one or more processors: determine as a user exit determination that the user has exited the autonomous vehicle based on one or more vehicle sensors (DeLuca ¶12, 14, 16, 18-20, 22, 25, 33, 37, 42, 68, 74-80); determine as a device determination that the smart mobile device is within the autonomous vehicle based on the interaction between the UWB sensor and the smart mobile device (DeLuca ¶12, 14, 18, 20, 25, 36, 38-39, 42, 68, 73-80); and alert the user that the smart mobile device is within the autonomous vehicle via an alert notification based on the user exit determination and the device determination (DeLuca ¶26, 40, 80);
DeLuca does not explicitly state navigating the autonomous vehicle to a destination when the user is detected in the collected position.
However, Nemec teaches navigating the autonomous vehicle to a destination when the user is detected in the collected position (Nemec ¶4, 6, 22, 33-34, 73, 80, 85, 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart mobile device of the user, as described by DeLuca, to navigate the vehicle to a destination when the user is in the vehicle, as taught by Nemec, because it provides a more convenient service to the user. By modifying the vehicle to autonomously navigate to the destination with the user, it provides for a more convenient driving experience for the user, increasing productivity by allowing the user to perform other tasks while driving, and prevent accidents due to human failures (https://web.archive.org/web/20200213052951/https://en.wikipedia.org/wiki/Self-driving_car#Impact).
Regarding claim 5, DeLuca discloses wherein the alert notification comprises an alert through the autonomous vehicle, a notification message transmitted to an application tool of the smart mobile device, or combinations thereof (DeLuca ¶26, 40, 80).
Regarding claim 6, DeLuca discloses wherein the alert through the autonomous vehicle comprises a sound alert, a haptic alert, a visual alert, or combinations thereof (DeLuca ¶26, 40, 80).  
Regarding claim 7, DeLuca discloses wherein the visual alert comprises one or more vehicle lights flashing and the sound alert comprises vehicle honking, an audio message transmitted by audio speakers, or combinations thereof (DeLuca ¶26, 40).  
With respect to claims 9 and 12-15: all limitations have been examined with respect to the system in claims 1 and 4-7. The system taught/disclosed in claims 1 and 4-7 can clearly perform the method of claims 9 and 12-15. Therefore claims 9 and 12-15 are rejected under the same rationale.
With respect to claims 17 and 19: all limitations have been examined with respect to the system in claims 1 and 4. The system taught/disclosed in claims 1 and 4 can clearly perform the method performed by the instructions stored in the non-transitory memory of the autonomous vehicle of claims 17 and 19. Therefore claims 17 and 19 are rejected under the same rationale.
Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2013/0012123 A1) in view of Nemec et al. (US 2018/0338229 A1) and Rink et al. (US 2017/0334350 A1) and further in view of Nishizaki et al. (JP2019125284A, translation attached).
Regarding claim 8, while DeLuca discloses wherein the machine readable instructions further cause the navigation system to perform at least the following when executed by the one or more processors: determine as a user exit determination that the user has exited the autonomous vehicle based on one or more vehicle sensors (DeLuca ¶12, 14, 16, 18-20, 22, 25, 33, 37, 42, 68, 74-80); determine as a smart device determination that a smart device of the user is within the autonomous vehicle based on the interaction between the UWB sensor and the object (DeLuca ¶12, 14, 18, 20, 25, 36, 38-39, 42, 68, 73-80); and alert the user that the smart device is within the autonomous vehicle via an alert notification based on the user exit determination and the smart device determination (DeLuca ¶26, 40, 80).
	DeLuca does not explicitly state navigating the autonomous vehicle to a destination when the user is detected in the collected position; and wherein the smart device is a smart luggage.
However, Nemec teaches navigating the autonomous vehicle to a destination when the user is detected in the collected position (Nemec ¶4, 6, 22, 33-34, 73, 80, 85, 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart mobile device of the user for use in vehicle applications, as described by DeLuca, to be used for the operation of an autonomous vehicle pickup process, as taught by Nemec, because it creates a more robust system that expands the capabilities of the vehicle. By modifying the vehicle to be autonomous and perform pick up and navigation, it provides for a more convenient driving experience for the user, increasing productivity by allowing the user to perform other tasks while driving, and prevent accidents due to human failures (https://web.archive.org/web/20200213052951/https://en.wikipedia.org/wiki/Self-driving_car#Impact).
	Also, Nishizaki teaches wherein the detected object left behind is a smart luggage (Nishizaki abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart device of the user, as described by DeLuca, to have the smart device be a smart luggage, as taught by Nishizaki, because it creates a more robust system that can account for different types of forgotten objects. Like smart phones, luggage can be expensive and carry many of the user’s belongings, so detecting luggage forgotten in a vehicle saves the user money and prevents inconvenience and stress over losing their belongings.
With respect to claim 16: all limitations have been examined with respect to the system in claim 8. The system taught/disclosed in claim 8 can clearly perform the method of claim 16. Therefore claim 16 is rejected under the same rationale.
With respect to claim 20: all limitations have been examined with respect to the system in claim 8. The system taught/disclosed in claim 8 can clearly perform the method performed by the instructions stored in the non-transitory memory of the autonomous vehicle of claim 20, Therefore claims 20 is rejected under the same rationale.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 1, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669